                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                            FILED
                           BILLINGS DIVISION                                  JAN 2 7 2020
                                                                           Clerk, U.S. District Court
                                                                             Distnct Of Montana
                                                                                   Missoula


 UNITED STATES OF AMERICA,
                                                    CR 19-78-BLG-DLC
                      Plaintiff,

        vs.                                          ORDER

 DEKKER KARL BOEKE,

                      Defendant.

      Before the Court is the Government's Unopposed Motion for Final Order of

Forfeiture. (Doc. 56.) Reviewing the matter, the Court finds:

      1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

      2. A Preliminary Order of Forfeiture was entered on September 27, 2019

(Doc. 43);

      3. All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C.§ 982(b)(l) and 21

U.S.C. § 853(n)(l);

      4. It further appears there is cause to issue a forfeiture order under 18

u.s.c. § 2253;
      Therefore, a final order of forfeiture is appropriate.



                                         -1-
      IT IS ORDERED that the Government's Motion (Doc. 56) is GRANTED.

Judgment of forfeiture of the following property shall be entered in favor of the

United States pursuant to 21 U.S.C. § 853, free from the claims of any other party:


         • Ruger, model LCR, .38 Special caliber revolver (SIN: 1540-89169)

         • Four (4) rounds of .38 Special ammunition

      IT IS FURTHER ORDERED that the Government shall have full and legal

title to the forfeited property and may dispose of it in accordance with law.

      Dated this   2..1-, ay of January, 2020.




                                                 Dana L. Christensen, Chief Judge
                                                 United ~tates District Court




                                          - 2-
